Citation Nr: 9910982	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-34 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a heart disorder, 
diagnosed as a primary conductive cardiac tissue disorder 
manifested by right bundle branch block and sinus arrhythmia, 
including claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Louis A. deMier, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1987 to June 
1991.

The instant appeal arose from a November 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Nashville, Tennessee, which denied a claim for 
service connection for a heart disorder with chest pain as 
due to an undiagnosed illness.

The Board of Veterans' Appeals (Board) notes that the veteran 
also initiated an appeal as to a claim for entitlement to an 
increased evaluation for a service-connected anxiety 
disorder.  However, as the veteran never completed his appeal 
by filing an appeal statement (VA Form 9 or its equivalent) 
as to that issue, it will not be addressed in this decision.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Service medical records are silent as to complaint, 
treatment, or diagnosis of a heart disorder.

3.  A heart disorder was not manifest to a compensable degree 
within one year of service.

4.  The veteran was diagnosed with a primary conductive 
cardiac tissue disorder manifested by right bundle branch 
block and sinus arrhythmia almost five years after service.

5.  There is no competent medical evidence which links a 
current heart disorder to the veteran's period of service.


CONCLUSION OF LAW

The claim for service connection for a heart disability, 
including due to undiagnosed illness, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that clinical 
examination of the heart was normal and chest X-rays were 
negative at the time of his March 1987 enlistment 
examination.  The service medical records are silent as to 
complaints, treatment, or diagnosis referable to the heart.  
His February 1991 service separation examination again noted 
a normal clinical evaluation of the heart.  His blood 
pressure was 124/80 at that time.  In his report of medical 
history he denied having or ever having had shortness of 
breath, pain or pressure in the chest, palpitation or 
pounding heart, or heart trouble.  He reported that he did 
not know as to any history of high or low blood pressure, but 
the examiner concluded that he had no such history.

Post-service medical records include a June 1992 VA general 
medical examination which found a normal cardiovascular 
system.  There was a normal sinus rhythm, no murmurs, no 
thrills, and blood pressure was 124/90.  A November 1992 
examination for the Reserves noted that the veteran's blood 
pressure was 118/80.

In December 1995 the veteran filed a claim for benefits for a 
heart condition as a result of his service in the Gulf War.  
A February 1996 general medical examination again found an 
essentially normal cardiovascular system.  Soft systolic 
murmurs were noted, and blood pressure was 120/80.  No 
cardiovascular disorder was diagnosed.  Also in February 1996 
the veteran underwent a VA heart examination.  The veteran 
reported a one year history of waking up from sleep feeling 
anxious with profuse respiration and palpitations which 
subsided spontaneously in minutes but left headaches.

The examiner noted that recent VA treatment records revealed 
electrocardiogram (EKG) findings of right bundle branch block 
and sinus arrhythmia.  The veteran denied a history of 
hypertension, angina, or cardiac problems.  At the time of 
the examination, the veteran's blood pressure was 120/90.  He 
had normal sinus rhythm and no murmurs.  The final diagnosis 
after a review of chest X-rays, EKG results, and Holter 
monitor results was primary conductive cardiac tissue 
disorder manifested by right bundle branch block and sinus 
arrhythmia.

The RO requested VA treatment records from the Mayaguez, 
Puerto Rico, outpatient clinic from 1991 to April 1996, and 
the search revealed only one record of treatment in March 
1996 for removal of the Holter monitor.  The Holter monitor 
report dated in March 1996 noted that ectopic activity and 
bradycardia were not present and that the symptoms reported 
did not correlate with the Holter monitor findings.

The veteran also provided private medical records dated in 
March 1996 which indicated that the veteran was referred to 
the emergency room from the Sabana Grande Health Care Center 
with complaints of chest pain.  Blood pressure was 120/80.  
The veteran reported a history of "block" with normal 
findings on EKG, and the record noted that the veteran was 
being evaluated by VA.  He was described as anxious and 
tense, and the provisional diagnosis was chest pain.

A May 1996 written statement from a man who reported he was a 
co-worker of the veteran's noted that he had worked with the 
veteran on many occasions when the veteran experienced 
anxiety, fatigue, nervousness, and dizziness and that the 
veteran had to walk away from the work area for short periods 
to regain his composure.  In a later written statement, he 
reported that he only observed the veteran's symptoms after 
they began working together in February 1996.

In a May 1996 statement, the veteran reported that he could 
not provide any evidence pertinent to his claim from the two 
year period immediately following his involvement in the Gulf 
War.  He stated that he initially ignored his symptoms and 
that they had gradually increased in severity.  He stated 
that he had been employed for three months and that he had 
been attending school prior to that.

A May 1996 statement from the veteran's wife indicated that 
the veteran was anxious and nervous, particularly at night, 
and that he had nervous and emotional problems.  She reported 
that she could not state with specificity when she first 
noticed these symptoms, but she did recall that they were 
present when she became engaged to the veteran in May 1992.  
In October 1996 the veteran's wife reported that his fatigue 
and sleep disorder were getting worse.

The Board has also reviewed VA treatment records dated in 
February and March 1997.  The veteran complained of pressure 
on the chest, left sided chest pain, and intermittent 
tachycardia.  The diagnostic impressions were chest pain, 
right bundle branch block, and bradycardia.  A subsequent 
March 1997 Holter monitor report noted no significant pauses 
and no evidence of sustained tachyarrhythmia.  The report 
noted that the symptoms reported by the veteran, namely 
shortness of breath, palpitations, dizziness, and chest 
discomfort, did not seem to correlate with the 
electrocardiographic findings.  In August 1997 the veteran 
reported that he was experiencing the same symptoms with 
greater regularity.

During his October 1998 personal hearing, the veteran 
testified that his palpitations began around 1992 and that 
his symptoms included sensations like he was about to faint, 
like he was about to have a heart attack, like he had a lack 
of air, and like he was having changes in his heart speed.  
The veteran also testified that he was not diagnosed with his 
arrhythmia disorder until 1996 or 1997 and that he was not 
currently undergoing any treatment for his heart disorder.

Under 38 U.S.C.A. §§ 1110 and 1131, compensation will be 
provided if it is shown that the veteran suffers from a 
disease or injury incurred in or aggravated by active duty 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  However, a current disability must exist.  
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

Certain chronic diseases, including hypertension and all 
forms of valvular heart disease, may be service-connected if 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (1998).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has made clear that in order to 
establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, "competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service disease or injury and the 
current disability (medical evidence)."  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995)(citations omitted).  The Board finds 
that this requirement has not been satisfied for the 
veteran's claim for service connection for a heart disorder.

The veteran's service records indicate that he received a 
Southwest Asia Service Medal and that he served during the 
Gulf War.  For servicemembers who served in the Southwest 
Asia theater of operations during the Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1998).  The list of signs and 
symptoms in 38 C.F.R. § 3.317(b) which may be manifestations 
of undiagnosed illness include cardiovascular signs or 
symptoms.  38 C.F.R. § 3.317(b) (1998).

However, the Board notes that the veteran's complaints of 
shortness of breath, palpitations, dizziness, and chest 
discomfort have been diagnosed as being a primary conductive 
cardiac tissue disorder manifested by right bundle branch 
block and sinus arrhythmia.  Therefore, these symptoms may 
not be considered to be due to an undiagnosed illness within 
the meaning of 38 C.F.R. § 3.317, and that regulation is not 
for application in this case.

The Board also notes that the veteran is service-connected 
for anxiety features, including nervousness, fatigue, 
headaches, sleep disorders, and dizziness.  The Board further 
notes that VA regulations prohibit pyramiding, or evaluating 
the same disability under various diagnoses.  38 C.F.R. 
§ 4.14 (1998).  Thus, symptoms like dizziness cannot be 
service-connected under a heart disorder diagnosis in 
addition to the service-connected psychiatric disorder 
diagnosis.

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).

The Board deems that the veteran is not a combat veteran and 
that 38 U.S.C.A. § 1154(b) does not apply in this case.  The 
veteran has not alleged that he was involved in combat with 
the enemy, and his testimony during his personal hearing 
indicated that he was not in combat.  Further, the veteran 
did not receive any combat citations.  Regardless, § 1154(b) 
"does not establish service connection for a combat veteran. 
. . . The veteran must then generally establish that his 
claim is well grounded by medical evidence tending to show a 
current disability and a nexus between that disability and 
those service events."  Gregory v. Brown, 8 Vet. App. 563, 
567 (1996).  As there is no competent medical evidence of a 
nexus between a current heart disability and his period of 
service, the claim is not well grounded in any event.

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection.  However, no medical evidence has been presented 
or secured to render plausible a claim that the veteran's 
current heart problems were incurred in service.  On the 
contrary, service medical records show no complaint, 
treatment or diagnosis referable to a heart disorder.  In 
addition, the evidence within one year of service does not 
show that a cardiovascular disorder was manifest to a 
compensable degree within that time period.  In fact, 
examinations of the cardiovascular system in that period 
revealed essentially normal findings.  Therefore, service 
connection for a heart disorder is not warranted on a 
presumptive basis.

Finally, there is no medical evidence in the record which 
links the veteran's currently diagnosed primary conductive 
cardiac tissue disorder manifested by right bundle branch 
block and sinus arrhythmia to service.  The veteran is 
certainly competent to state what his symptoms are.  However, 
it has not been indicated that he possesses the requisite 
medical knowledge to be competent to address a matter 
involving medical principles or medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to render an opinion on a matter 
requiring medical knowledge, such as diagnosis or causation).  
Therefore, his lay assertions are insufficient to establish a 
well-grounded claim, and nothing in the medical records 
supports a finding that a heart disability incurred in 
service or within the presumptive period.  Accordingly, his 
claim for service connection on a direct basis is not well 
grounded.

The Board has no jurisdiction to adjudicate a claim that is 
not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  There is no duty to assist further in the 
development of this claim, because such additional 
development would be futile. See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Where a claimant refers to a specific source 
of evidence that could make his claim plausible, VA has a 
duty to inform him of the necessity to submit that evidence 
to complete his application for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might establish a well-grounded claim for service connection 
for a heart disability.

ORDER

A claim for entitlement to service connection for a heart 
disorder, diagnosed as a primary conductive cardiac tissue 
disorder manifested by right bundle branch block and sinus 
arrhythmia, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

